26 N.J. 352 (1958)
140 A.2d 69
IN THE MATTER OF THE PROBATE OF THE ALLEGED WILL OF BEATRICE V. PARKER, DECEASED.
The Supreme Court of New Jersey.
Argued March 18, 1958.
Decided March 31, 1958.
Mr Robert V. Carton argued the cause for the appellants (Messrs. Durand, Ivins & Carton, attorneys; Mr. John Patrick Walsh and Mr. Thomas B. Clair, of the New York Bar, on the brief).
Mr. Theodore D. Parsons argued the cause for the respondent Walter Mason, residuary legatee (Messrs. Parsons, Labrecque, Canzona & Combs, attorneys; Mr. John Warren, Jr., of counsel).
PER CURIAM.
The judgment herein is affirmed for the reasons stated in the opinion filed by Judge Clapp and reported in In re Parker, 47 N.J. Super. 241 (App. Div. 1957). No costs.
For affirmance  Chief Justice WEINTRAUB, and Justices HEHER, WACHENFELD, BURLING, JACOBS, FRANCIS and PROCTOR  7.
For reversal  None.